In our opinion of June 23,1947, we stated that it might later become necessary to have hearings “in order to determine with greater definiteness particular segments of the boundary” between California and the marginal sea over which the United States has paramount rights and power (332 U. S. 19, 26). Our decree of October 27, 1947, reserved jurisdiction to enter such further orders and to issue such writs as might from time to time be necessary (332 U. S. 804, 805).
The Government has now filed a petition praying that the precise boundary as to certain segments of the California coastal area be ascertained. It urges that there exists a definite need for a prompt determination in this respect. California has answered, agreeing that there is need for prompt determination of the boundaries as to the segments designated by the Government, but it urges that there is also need for a prompt determination of the precise California coastal boundary all the way from Oregon to Mexico.
Attorney General Clark, Solicitor General Perlman, Assistant Attorney General Vanech, Arnold Raum, Stanley M. Silverberg, J. Edward Williams, Robert E. Mulroney, Hugh F. O’Donnell and Robert M. Vaughan for the United States. Fred N. Bowser, Attorney General of California, and Everett W. Mattoon, Assistant Attorney General, for defendant. A. L. Weil filed a brief, as amicus curiae, opposing the petition of the United States.
California’s petition for an ascertainment of the entire coastal boundary at this time is denied.
The Court is in doubt at this time as to what particular segments of the boundary, if any, should now be determined.
It is therefore of the opinion that a master should be appointed by The Chief Justice to make inquiry into this subject and to hold hearings, if he finds it necessary, in order to make recommendations to this Court at the October, 1948, Term, as to what particular portions of the boundary call for precise determination and adjudication. Should the master conclude that such adjudications should be made, he is also authorized to recommend to this Court an appropriate procedure to be followed in determining the precise boundary of such segments.
It is so ordered.
Mr. Justice Jackson took no part in the consideration or decision of this question.